Citation Nr: 1443260	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  13-31 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the reduction of the rating for service-connected prostate cancer with erectile dysfunction from 100 percent to 40 percent effective December 1, 2012 is proper.


WITNESSES AT HEARINGS ON APPEAL

Appellant and C. L. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active military service from September 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut, that reduced the rating for the Veteran's service-connected prostate cancer with erectile dysfunction from 100 percent to 40 percent under the provisions of 38 C.F.R. § 4.115b, including Diagnostic Code 7528.

The Veteran appeared at a hearing before a local hearing officer at the RO in June 2012 and at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in June 2014.  Transcripts of the hearings are of record.  

The Virtual VA and the Veterans Benefits Management System files have been reviewed.  

At the June 2014 hearing the Veterans Law Judge advanced the Veteran's claim on the docket due to health reasons.  As such, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in December 2011 in conjunction with the above reduction.  At the time of the examination, the Veteran's prostate cancer was noted to be in remission. 

Subsequent to the examination, the Veteran indicated that he had had increased PSA readings in August 2012 and March 2013, which he noted were a possible recurrence of his prostate cancer.  

At his June 2014 hearing, the Veteran indicated that he was seeking treatment at Hartford Hospital for his prostate cancer to determine if there had been a continuance/recurrence of his prostate cancer.  Statements received from the Veteran subsequent to the hearing indicate that he had met with an oncologist in July 2014 who had confirmed the continuance of the growth of cancer.  The Veteran submitted a July 28, 2014 medical report of Dr. Kamradt regarding prostate cancer that noted that the Veteran had persistent prostate cancer.

The Veteran also made reference to treatment received at VA and indicated that he was unsure whether his treatment at Hartford Hospital would be authorized as VA treatment.  The Board notes that the last VA treatment records associated with the claims folder date back to February 2013.  Based upon the Veteran's testimony, an attempt should be made to obtain any possible additional VA treatment records which may be available.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take all indicated action in order to associate with the record copies of the Veteran's VA treatment records from any identified VA facility for the period since February 2013. 

2.  The RO then should have the Veteran scheduled for a VA genitourinary examination to ascertain the current severity and manifestations of his service-connected prostate cancer, to include identification of any remission periods or recurrence of the disease process.  Following a review of all of the relevant medical evidence in the claims file, the clinical evaluation and any tests that are deemed necessary, the examiner is should indicate whether the Veteran has a current diagnosis of prostate cancer and whether there has been remission, local recurrence or metastasis since December 2012, to include the nature and severity of any recurrence of the prostate cancer, if found.  The examiner should address the July 2014 medical report of Dr. Kamradt.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

